Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

	Claims 1-6, 8-15, and 23-28 are allowed.

	The following is an examiner’s statement of reasons for allowance:

Clark ‘553 (US Patent No. 8,597,553 B1) teaches the manufacturing of bulked continuous carpet filaments from polyethylene terephthalate (PET) (abstract).  Clark ‘553 teaches in Fig. 3 the use of single multi screw extruder that is used for the manufacturing process. Clark ‘553 also teaches that the PET flakes are passed through the multi screw extruder, which melts the flakes (column 3, line 3-4) and purifies the resulting PET polymer (column 3, line 4).  Clark ‘553 also teaches the use of the spinning machine (element 500) to manufacture the carpet filaments using the PET polymer (column 8, lines 41-47). Clark ‘553 also teaches spinning machine (element 500, Fig. 1) to manufacture the filaments.

Pu (CN 204265905 U) teaches in Fig. 1 the use of colorants to manufacture filaments (para. [0009]). Pu teaches in Fig. 1 that a liquid dye is added to the polymer melt by means of a dye metering device so that an undyed polymer melt would be colored based on the process 

Additionally, Ives (US Patent No. 4,269,798) teaches in Fig. 1 and more detailed in Fig. 5, where a resin is mixed with pigment (colorant) to provide desired color streaking (equivalent to tonal color effect) by providing multiple pigment injection ports (colorant ports) in the mixing section (element 24).  Ives teaches in Fig. 5 multiple injection ports (element 180s with injection header 24b) in mixing section 24 and additional injection port (46b) on the sprout area further to the downstream.  Ives teaches that when pigment is through the up-stream most port, the pigment is thoroughly mixed into the resin thus creating substantially uniform coloration. However, when the pigment is injected in the downstream-most port, much less mixing (non-uniform mixing) occurs thus providing in the end products with color streaking (tonal effect) that would be visually different from the thoroughly mixed color. By injecting through the port 46b, very little mixing of the pigment is performed (column 12, lines 3-40). 

Additionally, Lewis (US Patent Application Publication No. 2007/0000947 A1) teaches in exemplary aspects of apparatus and methods for metering, mixing and delivering fluidic and/or 

	However, the prior art of references (of record) do not teach or fairly suggest the subject matter of amended independent claims 1 and 25, especially with the combination of the following limitation:
	
“providing a plurality of colorant ports configured to provide colorant to the polymer stream, the plurality of colorant ports comprising a first colorant port positioned at a first radial position around a circumference of the static mixing assembly and a second colorant port positioned at a second radial position around the circumference of the static mixing assembly” for claim 1, and 

“providing a plurality of colorant ports comprising a first colorant port configured to provide a first colorant into the polymer stream at a first depth with respect to a wall of the for claim 25.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on Monday to Friday from 9:00 AM to 6:00 PM (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742